DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the particle beam includes electrons that are directed at a target that emits photons and the photons are directed at target tissue in accordance with the treatment plan, wherein the treatment plan includes a dose rate of at least 20 Gy/second.” It is unclear whether this means that the photons are directed at a target tissue at a rate of at least 20 Gy/second, or if they are simply part of a plan that has some other radiation source or procedure providing a dose rate of at least 20 Gy/second. Either would conform with the disclosure. Since one of ordinary skill in the art could not reasonably ascertain the scope of the claimed invention, the claim is indefinite.
Claim 2 recites, “wherein resolution control of the particle beam generation enables dose delivery at an intra-pulse level.” It is unclear whether the term “enables” requires that the method delivers particle beam radiation at an intra-pulse level, or that the resolution control has the ability to provide dose delivery at an intra-pulse level. Further, it is unclear whether the dose delivery at issue is that of the electrons directed at the target, or the photons directed at the tissue target. One of ordinary skill in the art would be unable to determine whether the claimed invention is infringed, because it is unclear what conditions are claimed. As such, the claim is rejected for being indefinite.
Claim 3 recites, “wherein resolution control of the particle beam generation enables dose delivery at a micro-bunch level.” Again, it is unclear what the term “enables” requires. The limitation at issue could reasonably be understood to mean that resolution control of the particle beam generation provides dose delivery at a micro-bunch level, or that the resolution control has the ability to provide dose delivery at a micro-bunch level. Further, it is unclear whether the dose delivery at issue is that of the electrons directed at the target, or the photons directed at the tissue target. One of ordinary skill in the art would be unable to determine whether the claimed invention is infringed, because it is unclear what conditions are claimed. As such, the claim is rejected for being indefinite.
Claims 12-15, 17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “wherein the pulsing has characteristics are associated with generating photon radiation.” It is unclear what is being described by this limitation. As such, it is rejected for being indefinite.
Claim 12 recites, “wherein the photon radiation is compatible with ultra-high dose rates” and “photons compatible with the ultra-high dose rates of at least 20 Gy/second.” It is unclear what is meant by a photon that is compatible with a particular dose rates. Photons are well-understood to be a quantized particle.1 That is to say, they exists only in discrete amounts of energy. As such, it is unclear how one would determine whether a particular photon is compatible with a given dos. Since the scope of the claim is unclear, the claim is indefinite.
Claim 20 recites, “the pulsing particle generation is directed to providing radiation in accordance with a prescribed treatment plan.” It is unclear whether “providing radiation” corresponds to the pulsing particles or the emitted photons of claim 12. As such, the claim is indefinite.
The above claims will be interpreted as best understood in light of the specification. To wit, the claims are understood to refer to the embodiment described at paragraphs 26-28 of the instant PgPub.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. 
Applicant asserts that “one of ordinary skill in the art would understand the claims contain subject matter which was described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.” Pg 7. This assertion appears to be directed towards the written description requirement of 35 USC 112(a). No rejections were made under therein, so the argument is moot.
Applicant notes that “the Office Action alleges the claims will be interpreted in light of the specification,” and asserts that the words of the claims are presumed to take of ordinary and customary meanings as well. This is not contested, but it is noted that the instant claims are virtually indecipherable. As such, the only means the Office has to ascertain the scope of the claims is to look to the specification and assume that its contents are being claimed.
Applicant asserts that claims 2 and 3 are not indefinite. This is not persuasive.
The rejection to the contents of claim 7 is withdrawn. However, claim 7 is still indefinite due its dependency.
The rejection to the contents of claim 13 is withdrawn. However, claim 13 is still indefinite due its dependency.


Allowable Subject Matter
Claims 1-9, 12-15, 17, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://hyperphysics.phy-astr.gsu.edu/hbase/mod2.html, retrieved 3/8/2022.